 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10     UNITED SPECIALTY INSURANCE                         Case No. 1:21-cv-00219-NONE-EPG
       COMPANY,
11                                                        ORDER RE: NOTICE OF VOLUNTARY
                      Plaintiff,                          DISMISSAL OF DEFENDANTS WESLEY
12                                                        UHRHAN AND SHARON UHRHAN
       v.                                                 WITHOUT PREJUDICE
13

14     B&B TRUCK LINE, INC., et al.,                      (ECF No. 20)

15                    Defendants.

16

17          On April 30, 2021, Plaintiff United Specialty Insurance Company filed a notice of

18    voluntary dismissal of Defendants Wesley Uhrhan and Sharn Uhrhan only without prejudice.

19    (ECF No. 20.) Defendants Wesley Uhrhan and Sharn Uhrhan have not filed either an answer or

20    a motion for summary judgment. Accordingly, in light of the notice, the case against these two

21    defendants has ended and is dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A);

22    Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Clerk of the Court is

23    respectfully directed to designate on the docket that Defendants Wesley Uhrhan and Sharn

24     Uhrhan have been terminated from this action as of the date this order is entered.
     IT IS SO ORDERED.
25

26      Dated:     May 3, 2021                                /s/
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
